DETAILED CORRESPONDENCE
This action is in response to the filing of the RCE on 11/09/2020. Claims 3, 4, 10 and 23 – 31 are canceled. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-9 and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mathematical concepts and mental processes without significantly more. 
Under Step 1, Claim 1 is a “method for receiving sensor data from one or more sensors at a vehicle, the sensor data having been generated while the vehicle traveled a route”
Under Step 2A Prong 1, Claim 1 recites “by machine, determining, a risk of a safety event that was experienced by the vehicle with respect to the vehicle having traveled the route; and by machine, determining, based on the one or more safety events and the risk, a safety performance of the vehicle with respect to the vehicle having traveled the route.”


Under Step 2A Prong 2, the additional element is of “analyzing the sensor data by machine” step. The limitation does not include elements that are sufficient to amount to significantly more than the judicial exception because the “analyzing” step is insignificant activity directed to data gathering required for the abstract idea.  
Under Step 2B Prong 2, the additional element step is “identifying based on the sensor data one or more risk sources encountered by the vehicle while the vehicle traveled the route.” This judicial exception is not integrated into a practical application because the “identifying” step is insignificant activity directed to data gathering required for the abstract idea.  The sensor are tools used in data gathering. 
Claims 2, 5-9, 11-22 are also mental processes due to being specific in the type of data being considered and further calculations. There is nothing additional that makes it a practical application or significantly more. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 – 9, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Biemer (US 9940676) in view of Madigan (US 10909629). 
	
Claim 1, Biemer discloses a method, comprising:
receiving sensor data from one or more sensors at a vehicle, the sensor data having been generated while the vehicle traveled a route [see sensors 211 and 221; at least Col 5, line 54 – 60 and Col 6, ll. 22 – 25]
after the vehicle has traveled the route, analyzing the sensor data by machine, the
analyzing comprising [see at least Col 6, ll. 35 – 40]
by machine, identifying, based on the sensor data, one or more risk sources encountered by the vehicle while the vehicle traveled the route, [see external conditions Col 5, line 54 – Col 6, line 2], 
[see at least Col 5, line 57 – 60, and Figs. 4 – 5 congestion level is a factor to be considered on the route]; 
the amount of traffic of other vehicles comprising one of the risk sources [see Col 15, lines 35 – 50 and Fig 4];
by machine, identifying, based on the sensor data, one or more safety events that were experienced by the vehicle with respect to the risk sources as the vehicle traveled the route [Col 11, ll.10 – 15 - the driving analysis server 250 may receive additional data from other non-vehicle data sources, such as external traffic databases containing traffic data (e.g., amounts of traffic, average driving speed, traffic speed distribution, and numbers and types of accidents, etc.)]; 
by machine, determining, a risk of a safety event that was experienced by the vehicle with respect to the vehicle having traveled the route [Col 15, lines 21 – 35 - an input variable can include an autonomous driving system quality rating. For example, assuming numerous systems exist for autonomous driving, "System A" may use hardware and/or software algorithms different from that of competing "System B." As a result, each of the systems may react differently when used in the real world, and as such, will earn a driving risk characteristic/profile commensurate with the amount of risk associated with the particular system. In an embodiment, an autonomous driving system quality rating may indicate a rating of the likelihood of an autonomous driving system of the vehicle to avoid accidents involving the vehicle. Therefore, an autonomous driving insurance rating factor calculator 402 may take into account different quality rating/level of risk for "System A" than for "System B," in some examples. In another example, the autonomous driving system quality rating may take into account factors such as number of accidents, moving violations, number of submitted insurance claims, and other factors known for a particular autonomous driving system]; and 
Biemer does not specifically discloses by machine, determining, based on the one or more safety events and the risk, a safety performance of the vehicle with respect to the vehicle having traveled the route. 
However, Madigan discloses a safe driving score may be calculated for the autonomous vehicle driving system based on measured autonomous vehicle performance and operational data generated responsive to the presentation of testing parameters in the test track. A benchmark insurance premium may be calculated for an autonomous vehicle driving system based on the calculated safe driving score [see Abst]. A safe driving score may refer to a number indicative of the efficacy and/or safety of a vehicle, as observed over a defined time period under certain environmental conditions, in demonstrating safe driving behavior to mitigate the potential for an accident or filed claim [see Col 4, ll. 43 – 47]. 
Therefore, it would have been obvious to modify Biemer, to include by machine, determining, based on the one or more safety events and the risk, a safety performance of the vehicle with respect to the vehicle having traveled the route, as suggested and taught by Madigan, providing a system to determine a driving score for autonomous cars and vehicles for determining various properties associated with one or more vehicles or drivers.

Claim 2, Biemer discloses the method of claim 1, in which the risk is measured by a risk score [see Col 15, lines 12 – 20 - the additional driving data may include, but is not limited to, at least one of: vehicle speed, location, road-type, weather condition, driver score, vehicle's characteristics (e.g., vehicle type--SUV, sports car, sedan, convertible, etc., vehicle's turning radius, vehicle's maximum speed, vehicle time to accelerate from 0-60 mph, and other characteristics tied to the specific vehicle), driving risk characteristics/profile of the driver/operator, and other characteristics].

	Claim 5, Biemer discloses the method of claim 1, in which the sensors are included in one or more telematics devices at the vehicle [Col 3, line 66 – Col 4, line 10 -  the driving analysis computing device 101 may operate in a networked environment 100 supporting connections to one or more remote computers, such as terminals/devices 141 and 151. Driving analysis computing device 101, and related terminals/devices 141 and 151, may include devices installed in vehicles, mobile devices that may travel within vehicles, or devices outside of vehicles that are configured to receive and process vehicle and driving data. Thus, the driving analysis computing device 101 and terminals/devices 141 and 151 may each include personal computers (e.g., laptop, desktop, or tablet computers), servers (e.g., web servers, database servers), vehicle-based devices (e.g., on-board vehicle computers, short-range vehicle communication systems, telematics devices), or mobile communication devices (e.g., mobile phones, portable computing devices, and the like).
	Also see the data collected by vehicle sensors 211 and 221 may be stored and/or analyzed within the respective vehicles 210 and 220, such as for example a driving analysis computer 214, 224 integrated into the vehicle, and/or may be transmitted to one or more external devices. For example, as shown in FIG. 2, sensor data may be transmitted via short-range communication systems 212 and 222 to other nearby vehicles. Additionally, the sensor data may be transmitted via telematics devices 213 and 223 to one or more remote computing devices, such as driving analysis server 250 [Col 9 – ll. 15 – 20 and Fig 2]. 


Claim 6, Biemer discloses the method of claim 1, in which the one or more risk sources include environmental risk sources due to conditions or features of the environment in which the vehicle is operated [see Col 15 lines 41 – 50 and Col 16, ll. 15 – 20 - weather conditions may play a role in determining risk level. For example, in a fog situation, the risk may be relatively higher for manual driving versus autonomous driving. In order to encourage the driver to engage in autonomous driving, the calculator may determine a factor which indicates elevated risk for manual driving and lower risk for autonomous driving. the driving analysis computing device can, for example, determine a deductible amount which is higher for manual driving in the fog than autonomous driving in the fog; The various data from the preceding examples may be stored at and retrieved from various data sources, such as an external traffic databases containing traffic data (e.g., amounts of traffic, average driving speed, traffic speed distribution, and numbers and types of accidents, etc.) about various times and locations, external weather databases containing weather data (e.g., rain, snow, sleet, and hail amounts, temperatures, wind, road conditions, visibility, etc.) at various times and locations, and other external data sources containing driving hazard data].



Claim 7, Biemer discloses the method of claim 6, in which the environmental risk sources include other vehicles in the environment [see Col 15, ll. 41 – 50 - other information may also be inputted into the autonomous driving rating factor calculator 402 for consideration in calculating a distance-based autonomous driving insurance rating factor or other autonomous driving insurance rating factor. For example, the congestion level (e.g., traffic) on a roadway, the weather conditions the roadway, historical occurrences of incidents (e.g., vehicular accidents) on the roadway, and other factors related to the environment/surroundings in which the vehicle is operated. For example, the autonomous driving insurance rating factor calculator 402 may adjust the factor based on the congestion level on the roadway being high]. 



Claim 8, Biemer discloses the method of claim 6, comprising filtering (which the Examiner interprets as identifying) from the one or more risk sources, risk sources due to conduct of a driver of the vehicle [see Col 6, ll. 3 – 15; Vehicles sensors 211 and 221 also may include cameras and/or proximity sensors capable of recording additional of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle);vehicles 210 and 220 may include sensors that monitor a driver's movements, such as the driver's eye position and/or head position, etc. Additional sensors 211 and 221 may collect data regarding the physical or mental state of the driver, such as fatigue or intoxication].


Claim 9, Biemer discloses the method of claim 1, in which the one or more safety events include a crash of the vehicle or near-crash of the vehicle, or both [see at least Col 15, ll. 35 – 40; an autonomous driving system quality rating may indicate a rating of the likelihood of an autonomous driving system of the vehicle to avoid accidents involving the vehicle; the autonomous driving system quality rating may take into account factors such as number of accidents, moving violations, number of submitted insurance claims, and other factors known for a particular autonomous driving system].


Claim 15, Biemer discloses the method of claim 1, comprising:  applying the risk to a distance traveled by the vehicle during the traveling of the route by the vehicle to produce a risk-normalized distance traveled by the vehicle; 

Biemer discloses the vehicles 210 and 220 each include vehicle operation sensors 211 and 221 capable of detecting and recording various conditions at the vehicle and operational parameters of the vehicle. For example, sensors 211 and 221 may detect and store data corresponding to the vehicle's location (e.g., GPS coordinates), time, travel time, speed and direction, rates of acceleration or braking, gas mileage, and specific instances of sudden acceleration, braking, swerving, and distance traveled; a vehicle-based driving analysis computer 214 may continuously receive and analyze driving data from nearby vehicles to determine certain driving characteristics (e.g., mileage units of distance traveled by the vehicle when the vehicle is engaged in autonomous driving) so that large amounts of driving data need not be transmitted to the driving analysis server 250; The data received in step 301 may include, for example, the location, speed, direction of travel, distance traveled, distance traveled while engaged in autonomous driving, object proximity data from the vehicle's external cameras and proximity sensors, and data from the vehicle's various systems used to determine if the vehicle 210 is braking, accelerating, [see at least Col 12, ll. 16 – 34]; 
Biemer discloses determining, based on the one or more safety events and the risk-normalized distance traveled, the safety performance of the vehicle during the traveling of the route by the vehicle [see Abst - vehicle operational data can be analyzed to determine a first mileage unit related to a total distance traveled by the vehicle when the vehicle was engaged in autonomous driving over a first period of time and a second mileage unit related to a total distance traveled by the vehicle over the period of time].

Claim 16, Biemer discloses the method of claim 1, comprising, normalizing the risk based on a standard level of risk experienced for a past period of operation of the vehicle [see at least the Summary - vehicle operational data can be analyzed to determine a first mileage unit related to a total distance traveled by the vehicle when the vehicle was engaged in autonomous driving over a first period of time and a second mileage unit related to a total distance traveled by the vehicle over the period of time].

Claim 17, Biemer discloses the method of claim 1, in which the vehicle is a first vehicle, the method comprising:
based on the sensor data from the one or more sensors at the first vehicle, determining a safety performance of a second vehicle in a same environment as the first [see at least Col 3, ll. 22 – 42 - the computing device 101, along with one or more additional devices (e.g., terminals 141, 151) may correspond to any of multiple systems or devices, such as a driving analysis computing devices or systems, configured as described herein for transmitting and receiving vehicle operational data, analyzing vehicle operational data, determining aspects related to vehicle insurance rating factors, including distance-based autonomous driving insurance rating factors, and determining properties of vehicle insurance policies. Vehicle operational data can include data collected from vehicle sensors and OBD systems. Vehicle operations can also include data pertaining to the driver of a vehicle. Vehicle operational data can also include data pertaining to other nearby vehicles collected via, for example, V2V communications. As used herein, vehicle operation data is used interchangeably with driving data]. 
Also see Col 5, ll. 58 – 63 - sensors 211 and 221 may detect other nearby vehicles, vehicle spacing, traffic levels, road conditions, traffic obstructions, animals, cyclists, pedestrians, and other conditions that may factor into a driving data analysis. Sensors 211 and 221 also may detect and store data relating to moving violations and the observance of traffic signals and signs by the vehicles 210 and 220.



Claim 18, Biemer discloses the method of claim 17, comprising determining the safety performance of the second vehicle based on identifying, from the sensor data from the one or more sensors of the first vehicle, one or more risk sources experienced by the 
Biemer discloses vehicle operational data can include data collected from vehicle sensors and OBD systems. Vehicle operations can also include data pertaining to the driver of a vehicle. Vehicle operational data can also include data pertaining to other nearby vehicles collected via, for example, V2V communications. In various other examples, any data collected by any vehicle sensors 211 and 221 potentially may be transmitted via V2V communication to other nearby vehicles or infrastructure devices receiving V2V communications from communication systems 212 and 222; the integrity of collected vehicle driving data may be validated by comparing, e.g., by a driving analysis computer, the driving data (e.g., location, speed, direction) from one vehicle's sensors 211 with corresponding driving data from a nearby vehicle 220. In one example, driving data of the nearby vehicle can be collected by a data acquiring component of a following/drone vehicle 210 via, for example, vehicle V2V. In one example, the driving data of the nearby vehicle may be directly received from the nearby vehicle [see at least Fig 2, Col 5, ll 2 – 20; Col 17, ll. 45 – 52].
		
Claim 19, Biemer discloses the method of claim 17, comprising identifying, based on the sensor data from the one or more sensors at the first vehicle, one or more safety events experienced by the second vehicle during at least part of the past period of operation of the first vehicle [see at least the Summary - vehicle operational data can be analyzed to determine a first mileage unit related to a total distance traveled by the vehicle when the vehicle was engaged in autonomous driving over a first period of time and a second mileage unit related to a total distance traveled by the vehicle over the period of time; see fig 2 - driving analysis system 200 including two vehicles 210 and 220, a driving analysis server 250, and additional related components. Each component shown in FIG. 2 may be implemented in hardware, software, or a combination of the two. Additionally, each component of the driving analysis system 200 may include a computing device (or system) having some or all of the structural components described above for computing device 101].


Claim 20, Biemer discloses the method of claim 17, comprising determining, based on the one or more risks experienced by the second vehicle, a risk of a safety event experienced by the second vehicle during at least part of the past period of operation of the first vehicle [see Fig 2 and Col 15, lines 21 – 35 - driving analysis system 200 including two vehicles 210 and 220, a driving analysis server 250, and additional related components. Each component shown in FIG. 2 may be implemented in hardware, software, or a combination of the two. Additionally, each component of the driving analysis system 200 may include a computing device (or system) having some or all of the structural components described above for computing device 101.  an input variable can include an autonomous driving system quality rating. For example, assuming numerous systems exist for autonomous driving, "System A" may use hardware and/or software algorithms different from that of competing "System B." As a result, each of the systems may react differently when used in the real world, and as In an embodiment, an autonomous driving system quality rating may indicate a rating of the likelihood of an autonomous driving system of the vehicle to avoid accidents involving the vehicle. Therefore, an autonomous driving insurance rating factor calculator 402 may take into account different quality rating/level of risk for "System A" than for "System B," in some examples. In another example, the autonomous driving system quality rating may take into account factors such as number of accidents, moving violations, number of submitted insurance claims, and other factors known for a particular autonomous driving system].

Claim 21, Biemer discloses the method of claim 17, comprising determining a relative safety performance of the first vehicle during at least part of the past period of operation of the first vehicle by comparing the safety performance of the first vehicle with the safety performance of the second vehicle.
Biemer discloses vehicle operational data can include data collected from vehicle sensors and OBD systems. Vehicle operations can also include data pertaining to the driver of a vehicle. Vehicle operational data can also include data pertaining to other nearby vehicles collected via, for example, V2V communications. In various other examples, any data collected by any vehicle sensors 211 and 221 potentially may be transmitted via V2V communication to other nearby vehicles or infrastructure devices receiving V2V communications from communication systems 212 and 222; the integrity of collected vehicle driving data may be validated by comparing, e.g., by a driving analysis computer, the driving data (e.g., location, speed, direction) from one vehicle's sensors 211 with corresponding driving data from a nearby vehicle 220. In one example, driving data of the nearby vehicle can be collected by a data acquiring component of a following/drone vehicle 210 via, for example, vehicle V2V. In one example, the driving data of the nearby vehicle may be directly received from the nearby vehicle [see at least Fig 2, Col 5, ll 2 – 20; Col 17, ll. 45 – 52].


Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Biemer (US 9940676) in view of Madigan (US 10909629) and Barfield (US 20170101093). 

Claim 11, Biemer discloses the method of claim 1, but not specifically comprising calculating an aggregate risk as a sum of the risk of the safety events posed by the respective risk sources.
However, Barfield teaches comprising calculating a sum of the risk of the safety event posed by each of the risk sources to determine the risk (See Barfield Fig 5 and claim 8 – see process 500 for calculating a risk of a collision to vehicle 101 based on one or more conditions associated with vehicle 101. In one implementation, process 500 may be performed by collision prediction unit 110. In other implementations, process 500 may be performed by one or more other devices of environment 100, such as sensor unit 120, telematics unit 120, user device 140, and/or determining a response score based on a weighted sum of the likelihood of the collision, the likelihood of avoiding the collision, and the risk associated with the collision; selecting the action from a plurality of actions based on the response score).
Therefore, it would have been obvious to modify Biemer as modified, to include comprising calculating an aggregate risk as a sum of the risk of the safety events posed by the respective risk sources, as suggested and taught by Barfield, providing a safety performance of the vehicle during the period of operation of the vehicle.

Claim 12, Biemer discloses the method of claim 11, but not specifically in which the sum of the risk comprises a weighted sum.
However, Barfield discloses a response score based on a weighted sum of the likelihood of the collision, the likelihood of avoiding the collision, and the risk associated with the collision (see claim 8). 
Therefore, it would have been obvious to modify Biemer as modified, to include the sum of the risk comprises a weighted sum, as suggested and taught by Barfield, providing a safety performance of the vehicle during the period of operation of the vehicle.

Claim 13, Biemer discloses the method of claim 1, but not specifically in which determining the safety performance of the vehicle comprises determining a sum of the one or more safety events relative to the risk.
However, Barfield teaches how a vehicle or its driver responds when exposed to the risk of a safety event.  Barfield teaches decision module 230 may select from responses that are categorized into different levels. The responses may include, for example, a Level 0 response in which no action is taken to avoid a collision; a level 1 response in which a warning is provided to the driver or a passenger (e.g., a user associated with user device 140); a level 2 response which includes assuming partial control of vehicle 101; and/or a level 3 response which includes assuming the total control of vehicle 101; decision module 230 may decide to take no action (e.g., a Level 0 response) to prevent a collision. In such situations, for example, a collision may be relatively unlikely, or the avoidance actions may actually interfere with the ability of the driver to prevent the collision or even increase the likelihood of a collision. In one implementation, decision module 230 may further update data collection module 210 with data associated with conditions associated with a potential collision (e.g., a near miss) (See at least ¶48 - ¶55). 
Additionally, Barfield discloses determining a sum of the one or more safety events relative to the risk [see Claim 8 - a response score based on a weighted sum of the likelihood of the collision, the likelihood of avoiding the collision, and the risk associated with the collision].
Therefore, it would have been obvious to modify Biemer as modified, determining the safety performance of the vehicle comprises determining a sum of the one or more safety events relative to the risk, as suggested and taught by Barfield, providing a safety performance of the vehicle during the period of operation of the vehicle.

Claim 14, Biemer discloses the method of claim 13, but not specifically teaching in which the sum of the one or more safety events comprises a weighted sum in which each of the one or more safety events is weighted based on the severity of the safety event.
(See Barfield Fig 5 and claim 8 – see process 500 for calculating a risk of a collision to vehicle 101 based on one or more conditions associated with vehicle 101. In one implementation, process 500 may be performed by collision prediction unit 110. In other implementations, process 500 may be performed by one or more other devices of environment 100, such as sensor unit 120, telematics unit 120, user device 140, and/or collision avoidance unit 170; determining a response score based on a weighted sum of the likelihood of the collision, the likelihood of avoiding the collision, and the risk associated with the collision; selecting the action from a plurality of actions based on the response score). Barfield discloses a response score based on a weighted sum of the likelihood of the collision, the likelihood of avoiding the collision, and the risk associated with the collision (see claim 8). 


Therefore, it would have been obvious to modify Biemer as modified, to include comprising calculating an aggregate risk as a sum of the risk of the safety events posed by the respective risk sources, as suggested and taught by Barfield, providing a safety performance of the vehicle during the period of operation of the vehicle.





Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Biemer (US 9940676) in view of Madigan (US 10909629) and Barfield (US 20170101093), further in view of Yoo (US 20190263401).

Claim 22, Biemer discloses the method of claim 1, but not specifically comprising
combining the risk for the vehicle with a risk of a safety event for one or more other vehicles having a same vehicle type as the vehicle; and determining a safety performance of the vehicle type based in part on the combined risk.
However, Yoo discloses the processor 120 may include various processing circuitry and analyze image information transferred through the sensing unit 110 to identify at least one external vehicle (e.g., a second vehicle 21, a third vehicle 22, and a fourth vehicle 23) located around the first vehicle 10. For example, the processor 120 may determine a type of each of the second vehicle 21, the third vehicle 22, and the fourth vehicle 23. The processor 120 may then determine a risk of each of the second vehicle 21, the third vehicle 22, and the fourth vehicle 23 according to the determined type. For example, when the second vehicle 21 is a small vehicle, the third vehicle 22 is a medium vehicle, and the fourth vehicle 23 is a large vehicle, the processor 120 may determine that the risk of the third vehicle 22 is higher than the risk of the third vehicle 22 and the risk of the fourth vehicle 23 is higher than the risk of the third vehicle 22 (See at least ¶41).   
Also, Yoo discloses determining a safety performance of the vehicle type based in part on the combined risk [see fig 2 and p0069 – 0070; the device 100 may plan a traveling path of the first vehicle 10 based on the risk of the at least one external vehicle; based on a risk of an external vehicles located around the first vehicle 10, the device 100 may plan the traveling path of the first vehicle 10 to change a path of the first vehicle 10, change lanes of the first vehicle 10, adjust a traveling speed (for example, accelerating or decelerating)].
Although Yoo is silent to the vehicles having the same type, what the Examiner understands the teaching of Yoo to include is if both the first and second vehicle are small vehicles, the risk is the same.  
Therefore, it would have been obvious to modify Biemer as modified,  to include comprising combining the risk for the vehicle with a risk of a safety event for one or more other vehicles having a same vehicle type as the vehicle; and determining a safety performance of the vehicle type based in part on the combined risk,  as suggested and taught by Yoo, providing a path planning method of determining a risk due to a nearby vehicle according to a type of the nearby vehicle and searching for a safe maneuver in complicated and various road situations in consideration of the risk due to the nearby vehicle, and an electronic device therefor.   

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666